Citation Nr: 1704015	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  03-16 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cystitis.  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel
INTRODUCTION

The Veteran had active duty service from November 1979 to November 1988.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an August 1999 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has a long procedural history, including a remand from the United States Court of Appeals for Veterans Claims (Court) in December 2009.  

Most recently, in January 2013, the Board remanded the issue on appeal to the RO for additional development.  The Board also dismissed a claim of service connection for hypothyroidism; denied service connection for a bilateral ankle disability; and granted an effective date of 30 percent for irritable bowel syndrome (IBS).  A search of the online docket database on the website of the Court shows that the Veteran did not appeal that portion of the Board's January 2013 decision.  

The Veteran testified before a Veterans Law Judge (VLJ) in May 2012.  Since that time, the VLJ who presided at the May 2012 hearing has retired from the Board and is no longer available to participate in the final decision in this matter.  

The Veteran then presented at a hearing with her private attorney before the undersigned VLJ in July 2015.  No testimony was taken at the July 2015 hearing, and the Veteran has not indicated that a further hearing is needed due to any change or evolution of the appeal.  See, e.g., Cook v. Snyder, No. 15-0873, 2017 WL 405830, at *8 (U.S. Vet. App. Jan. 31, 2017).  

In a September 2016 brief, the Veteran's representative identified multiple other issues as pending before the Board, including entitlement to an earlier effective date for an increased rating for IBS, and entitlement to increased rating for primary insomnia with major depressive disorder.  The Board notes that the claim for an increased rating for IBS was previously granted by the Board in January 2013.  Therefore it is no longer on appeal.  The claim for an increased rating for primary insomnia with major depressive disorder was addressed in an October 2016 statement of the case (SOC), but the Veteran did not perfect her appeal as to that issue by filing a VA Form 9.  Thus, that issue is not pending before the Board.  

The September 2016 brief lists three other disabilities, which have not been addressed by the RO:  a cervical spine disorder; a left shoulder disorder; and post-surgical scar.  As those issues have not been adjudicated by the RO, they are referred for all appropriate action.  

Similarly, the RO issued an SOC in November 2016 addressing a claim for an increased rating for varicose veins of the right lower and left lower extremities.  The claims file does not contain a VA Form 9 for those issues either.  Thus, those two issues are also not on appeal before the Board at present.  

The Board has identified no further issues currently pending before it.  

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted.  

The Board last remanded this matter in January 2013 to obtain a VA examination that addressed all the pertinent evidence in the service treatment records (STRs), to specifically include an entry in June 1982 for cystitis.  A prior examiner, in December 2011, could not locate that record in the STRs.  Hence, the Board found that there was not substantial compliance with its earlier remand directives.  

Upon remand from the Board in January 2013, a different VA examiner reviewed the Veteran's case in October 2013.  As with the prior VA examiner, this VA examiner also did not locate the treatment record from June 1982 for cystitis.  This VA examiner assumed as true that the Veteran had such treatment in June 1982 for cystitis, and the examiner gave an opinion on this basis.  

However, the Board specifically remanded for consideration of this medical record by the doctor.  Although the VA examiner assumed that the Veteran had such treatment, the June 1982 medical record contains specific findings, which were not reviewed by the VA examiner.  The Board is unable to determine whether those medical findings may or may not alter the VA examiner's opinion.  

Thus, there was not substantial compliance with the Board's prior remand directives and a further remand is needed on this basis.  

Furthermore, although not previously noted by the Board, it is important to highlight that the STRs actually contain one further entry showing treatment for cystitis.  This treatment occurred in January 1983.  Thus, where the prior VA examiner based her opinion on the Veteran having had two episodes of treatment during service, there were actually three.  

Finally, the Veteran's attorney indicated in a September 2016 brief that the Veteran's cystitis may be secondary to her service-connected IBS.  A VA examination has not been obtained to address this secondary theory of entitlement.  

Apart from the need for a new VA examination, the Veteran's attorney identified outstanding private treatment records in a September 2016 brief.  He wrote that the Veteran had treatment with a private urologist, and those records had not been obtained.  Because those private records are identified as relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on her behalf.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting that she submit or authorize VA to obtain records from all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, to specifically include treatment by her private urologist.  

Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

2.  Obtain all outstanding VA treatment records.  The request should include non-electronic and/or archived paper records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA examination to address the claimed cystitis disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of her symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all urologic disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of her service?  In answering question (b), the examiner is particularly asked to address the Veteran's treatment during service in June 1981, June 1982, and January 1983 for urinary tract infections/cystitis.  

(c)  If not directly related to service on the basis of question (b), is any urologic condition proximately due to, the result of, or caused by any other medical condition(s), such as IBS?  If so, please identify the other medical condition(s).  

(d)  If not caused by another medical condition, has any urologic disorder been aggravated (made permanently worse or increased in severity) by any other medical condition(s), such as IBS?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering these questions (a) to (d), please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

4.  After completing all actions set forth in paragraphs 1-3, plus any further action needed as a consequence of the development completed in paragraphs 1-3 above, readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental statement of the case (SSOC).  The Veteran and her representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

